Citation Nr: 1737868	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  16-25 588	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, including as due to herbicide agent exposure. 

2.  Entitlement to service connection for non-Hodgkin's lymphoma, including as due to herbicide agent exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not have in-country service in the Republic of Vietnam, did not serve aboard a Naval vessel known to have operated in the inland waterways of the Republic of Vietnam, and was not otherwise exposed to herbicides while in active service.  

2.  Coronary artery disease symptoms were not shown in service, not continuous since service separation, did not become manifest to a compensable degree within one year of service separation, and were first objectively manifested in May 1995.  

3.  The Veteran served on active duty in the waters offshore Vietnam during the Vietnam era.  

4.  The Veteran has been diagnosed with non-Hodgkin's lymphoma.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for non-Hodgkin's lymphoma have been met. 38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.313.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

When the VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which of this information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).

Regarding the Veteran's claim for entitlement to service connection for non-Hodgkin's lymphoma, the Board's decision below is favorable.  Thus, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

With respect to the Veteran's claim for entitlement to service connection for coronary artery disease, the Veteran initially filed his claim as a Fully Developed Claim, but was advised in a September 2014 letter that his claim was not eligible for the Fully Developed Claim program.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds the Veteran has been afforded adequate assistance in response to his claim. His service treatment records, service personnel records, and post-service VA medical treatment records are of record.  

The Board acknowledges that a VA medical examination or medical opinion has not been obtained in response to the Veteran's claim for coronary artery disease.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Board notes that while the Veteran has a current disability, there is no evidence the Veteran has an in-service incurrence of the aforementioned disabilities, there is no objective, competent evidence of record linking the Veteran's claimed coronary artery disease to his active service, to include as due to herbicide exposure.  Instead, the Veteran seeks service connection based on a presumption of herbicide exposure for those who service in the Republic of Vietnam.  The evidence needed for this determination is currently of record.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and a VA examination or medical opinion is unnecessary. 

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard, supra.
 

II.  Service Connection

To establish entitlement to service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including cardiovascular-renal disease, are considered chronic, per se, and therefore may be presumed to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

If a Veteran was exposed to an herbicide agent during active service and manifests coronary artery disease to a compensable degree any time after such service, such disability will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

If a Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

When there is an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

a. Coronary Artery Disease

The Veteran contends that he is entitled to service connection for coronary artery disease, including as due to in-service exposure to herbicide agents.  For the reasons stated below, service connection is not warranted on a direct or presumptive basis.  

The Veteran alleges that he was exposed to herbicide agents onboard the USS Coral Sea, an aircraft carrier.  Initially, the Board notes that the USS Coral Sea is not on the list of ships that have been classified to have operated in "brown water service."  There is no evidence that the USS Coral Sea was ever deployed to the inland waterways, bays and harbors of Vietnam. See generally Gray v. McDonald, 27 Vet. App. 313 (2015).  Furthermore, the Veteran has not argued that he either set foot in Vietnam, or that the USS Coral Sea docked at a shore or pier in Vietnam, operated in an inland waterway, or operated on close coastal waters for extended periods.  The U.S. Army and Joint Services Records Research Center (JSRRC) made a formal finding in October 2014 indicating it could not verify in-country service.  Thus, the Veteran's service aboard the USS Coral Sea does not qualify as service in the country of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

Alternatively, the Veteran argues that he was exposed to herbicide agents from aircraft returning from missions in and over Vietnam.  The JSRRC has indicated that they could not document or verify that a shipboard veteran was exposed to tactical herbicide agents based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  See VA Adjudication Procedure Manual, M21-1MR Part IV.ii.2.C.10.m.  Extrapolating from this, the claim of exposure to herbicide agents via aircraft that were in Vietnam generally is too attenuated to establish actual herbicide agent exposure.  Thus, there is no probative evidence of record establishing that the Veteran was actually exposed to herbicide agents during his service aboard the aircraft carrier USS Coral Sea.  

As the Board cannot verify actual or presumptive in-service exposure to herbicide agents, presumptive service connection for coronary artery disease based on exposure to herbicide agents in active service is not warranted.  However, the Board will consider other applicable legal theories of entitlement.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The medical evidence of record shows that the Veteran currently has and is being treated for coronary artery disease.  Thus, the Veteran has a current disability for purposes of direct service connection.  

Turning to the second element, the preponderance of the evidence is against a finding of an in-service event, injury or disease.  The Veteran has not argued, and the service treatment records do not reflect, complaints, treatment or a diagnosis of coronary artery disease while in service.  The earliest manifestation of coronary artery disease was in May 1995, when the Veteran stated that he had a heart attack for which "the doctors found no reason."  

Moreover, concerning the third element, there is no competent and credible evidence of record linking the Veteran's coronary artery disease to his active duty service generally.  While the Veteran has asserted his coronary artery disease is related to service, as indicated, the Veteran's assertion is based on his contention of herbicide exposure.  The Veteran is not competent to provide such as opinion regarding service connection under the facts of this appeal, as to do so requires medical expertise that the Veteran has not been shown to possess. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's coronary artery disease is related to his active duty service, and therefore the third element is not met.  As neither the second nor the third element has been met, service connection for coronary artery disease on a direct basis is not warranted.  38 C.F.R. § 3.303.

Finally, there is no evidence that the Veteran's coronary artery disease manifested to a compensable level within one year following separation from service.  As there is no evidence of in-service manifestation or manifestation within the first post-service year, service connection for coronary artery disease based on continuity of symptomatology is not warranted in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, that the Veteran's coronary artery disease is causally related to his service, manifested within an applicable presumptive period, or that it is related to herbicide exposure.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

b.  Non-Hodgkin's Lymphoma

The law provides that, if a veteran served in Vietnam, to include offshore waters, during the Vietnam era, and subsequently developed non-Hodgkin's lymphoma, service connection is warranted for that disease.  See 38 C.F.R. § 3.313(a), (b).  The Court of Appeals for the Federal Circuit has clarified that 38 C.F.R. § 3.313 includes veterans who were not exposed to herbicides, but "served exclusively aboard ships that traveled off the coast of Vietnam," as beneficiaries of service connection.  Haas v. Peake, 525 F.3d 1168, 1191-92 (2008); see also VA Adjudication Procedures Manual, M21-1MR, IV.ii.2.C.10.u.  

The Veteran served on active duty during the Vietnam era and was stationed aboard the USS Coral Sea, which traveled within the waters offshore of Vietnam. Subsequent to that service, he was diagnosed with non-Hodgkin's lymphoma. Therefore, service connection is warranted for non-Hodgkin's lymphoma. 38 C.F.R. § 3.313.


ORDER

Service connection for coronary artery disease is denied.  

Service connection for non-Hodgkin's lymphoma is granted.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


